Citation Nr: 0125166	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-00 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the legs.

2.  Entitlement to service connection for Guillain-Barre 
syndrome, claimed as secondary to service-connected Crohn's 
disease.

3.  Entitlement to a disability evaluation in excess of 10 
percent for Crohn's disease.

4.  Entitlement to a disability evaluation in excess of 10 
percent for hypertension.

5.  Entitlement to a compensable disability evaluation for 
peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).

The service connection issues on appeal, and the issue of 
entitlement to an increased rating for hypertension, will be 
addressed in the remand portion of this decision, as they 
need additional development.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the issues 
of entitlement to increased ratings for the service-connected 
Crohn's disease and peptic ulcer disease have been made by 
the agency of original jurisdiction.

2.  It is not shown that the service-connected Crohn's 
disease is currently productive of more than moderate 
symptoms.

3.  It is not shown that the service-connected peptic ulcer 
disease is currently symptomatic.




CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for Crohn's disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Part 4, Diagnostic 
Codes 7319, 7323 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

2.  The schedular criteria for a compensable disability 
evaluation for peptic ulcer disease are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7305 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial VCAA considerations

During the pendency of the current appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001), was enacted.  This new statute 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.

Regulations implementing the VCAA are now published at the 
Federal Register, 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

38 U.S.C.A. § 5103(a) (West Supp. 2001) provides that, upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(b)(1) (West Supp. 
2001) provides that, in the case of information or evidence 
that the claimant is notified under subsection (a) is to be 
provided by the claimant, if such information or evidence is 
not received by the Secretary within one year from the date 
of such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  See 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)(1), (e)).

38 U.S.C.A. § 5103A (West Supp. 2001) pertains to the duty to 
assist.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001) 
generally provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2001) provides that the Secretary is not required 
to provide assistance to a claimant under this section if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such provisions are implemented 
at 66 Fed. Reg. 45,620, 45,630-31 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c), (d)).

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required, are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001). 

The implementing regulations have also removed references to 
"well grounded" claims found in the former regulations, 
effective November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.102) and 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

In the present case, the Board opines that the veteran has 
not been prejudiced by its consideration of his claims for 
increased ratings for Crohn's disease and peptic ulcer 
disease pursuant to this new legislation and its implementing 
regulations, insofar as VA has already met all notice and 
duty to assist obligations to the veteran under the new law, 
to include as delineated under the newly-promulgated 
implementing regulations.  In essence, the veteran in this 
case has been notified of the laws and regulations pertaining 
to claims for increased ratings, and has, by information 
letters, rating actions, the Statement of the Case and 
Supplemental Statements of the Case issued throughout the 
pendency of this appeal, been advised of the evidence that 
has been considered in connection with his appeal, and of the 
evidence potentially probative throughout the procedural 
course of his claims process.

The veteran has also been afforded an opportunity to clarify 
an earlier request for a hearing before a member of the 
Board, but he failed to respond within the allowed timeframe, 
and his failure to do so has been construed as his withdrawal 
of his request for such a hearing.  Also, a VA medical 
examination has been recently conducted, and the resulting 
examination report contains sufficient data on which to base 
a review on appeal of the veteran's claim for increased 
ratings for the service-connected Crohn's disease and peptic 
ulcer disease.

Accordingly, for the reasons set forth above, the Board 
initially finds that all reasonable efforts to secure and 
develop the evidence that is necessary for an equitable 
disposition of the issues of entitlement to increased ratings 
for the service-connected Crohn's disease and peptic ulcer 
disease have been made by the agency of original 
jurisdiction.

The veteran has not been prejudiced in any way as a result of 
the Board deciding these two increased rating claims without 
first affording the RO an opportunity to consider the claims 
anew in light of the newly-published VCAA, as well as its 
implementing regulations found at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), or without 
first affording the appellant an opportunity to specifically 
respond to the new regulatory language.  A remand of both 
issues for adjudication by the RO would thus only serve to 
further delay the resolution of the claims on appeal.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

VA regulations applicable to increased rating claims

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule.  Generally, the degrees of disability 
specified in the Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.1, Part 4 (2001).

Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. §§ 4.1 and 4.2 (2001).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 4.7, 4.10 (2001).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  See 38 C.F.R. § 3.102, as 
amended by 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001).

Medical evidence pertinent to the claims of increased ratings 
for
Crohn's Disease and peptic ulcer disease

A July 1998 VA discharge summary reveals a VA admission of 
almost six months for treatment of Guillain-Barre syndrome.  
On initial physical examination, the veteran was described as 
a well-developed, well-nourished individual in no distress, 
but with signs of generalized weakness.  He had no obvious 
skin lesions, his skull and scalp were unremarkable, and 
there was no vision or hearing impairment.  The chest was of 
normal configuration, there was normal respiratory movement, 
no abnormal breath sounds were heard, and, clinically, the 
heart was not enlarged.  The abdomen was soft and nontender, 
with active bowel sounds.  Laboratory tests showed hemoglobin 
and hematocrit levels of 12.9 and 38.9, respectively, and 
elevated cholesterol.  Other values of his profile were 
within normal limits.  It was noted that the veteran had 
osteoporosis in the knees and osteoarthritis in his hands, 
and the discharge diagnoses included Guillain-Barre disease, 
history of Crohn's disease, internal hemorrhoids, and 
hypertension.

A February 2000 VA outpatient medical record reveals a past 
medical history of Guillain-Barre syndrome, hypertension, 
Crohn's disease, and peptic ulcer disease, status post 
vagotomy in the 1970's and 1992, with colon resection for 
Crohn's disease, but no current related complaints other than 
occasional elevation of blood pressure.

The veteran was examined by VA in May 2000.  Three identical 
reports subscribed by the same physician and titled 
"Hypertension," "Intestines (large and small)," and "Stomach, 
duodenum and peritoneal adhesions," are part of the record.  
Since the three reports are identical, the Board will 
hereinafter collectively refer to them as "the May 2000 VA 
medical examination report."

According to the May 2000 VA medical examination report, the 
veteran had been continuously receiving treatment for 
hypertension since an initial diagnosis in 1975.  His "other 
problem" was "Crohn's disease," related to which a portion of 
the small bowel was resected in 1993, although the veteran 
was not sure of the details and there were no records 
regarding that.  The veteran said that he took Asacol, that 
he was on a diet to control his Crohn's disease, and that he 
occasionally had a flare manifested by diarrhea, but with no 
pain.  His weight had been stable.  He also said that he had 
been diagnosed with peptic ulcer disease in 1977, at which 
time he had had a vagotomy.  He had had no related problems 
since that time.  He was diagnosed with Guillain-Barre 
syndrome in July 1996 and was currently making a gradual 
recovery, although he was still ambulating with the aid of 
Canadian crutches, had residual foot drop, diminished 
strength in his lower extremities and crepitation and 
osteoarthritis in both knees.  He was currently on no 
medication for his arthritis because his use of NSAIDs 
aggravated his peptic ulcer problems.

The above report further reveals that, on examination, the 
veteran was described as an obese individual (at five feet, 
ten inches, and a bodyweight of 252 pounds), in no acute 
distress.  Blood pressure was 170/100.  Lungs were clear and 
breath sounds were normal.  The examination of the heart was 
negative, other than for an exaggerated S-2.  The abdomen 
presented scars from his previous bowel resection and 
vagotomy, but there were no masses felt, nor any tenderness.  
Bowel sounds were normal.  The diagnoses included "Crohn's 
disease, controlled with occasional flare," and "[p]eptic 
ulcer disease, currently no problems."

Entitlement to a disability evaluation in excess of 10 
percent for Crohn's disease

The veteran has expressed his disagreement with the March 
1999 rating decision which denied his claim for a rating 
exceeding 10 percent for his service-connected Crohn's 
disease.  He has not expressed specific contentions regarding 
this issue, but has nevertheless perfected its appeal by 
indicating, in his December 1999 VA Form 9, that he wished to 
appeal "all of the issues listed on the Statement of the 
Case" that was issued in November 1999.

The service-connected Crohn's disease is rated, by analogy, 
under Diagnostic Code 7323 of the Schedule, which addresses 
ulcerative colitis, and provides for the current rating of 10 
percent when there is evidence of moderate symptoms, with 
infrequent exacerbations; a 30 percent rating for moderately 
severe symptoms, with frequent exacerbations; a 60 percent 
rating for severe symptoms, with numerous attacks a year and 
malnutrition, and the health only fair during remissions; and 
a maximum rating of 100 percent for pronounced symptoms, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications such as liver 
abscess.  38 C.F.R. § 4.114, Part 4, Diagnostic Code 7323 
(2001).

Crohn's disease may also be rated, by analogy, under 
Diagnostic Code 7319 of the Schedule, which provides for a 10 
percent rating when there is evidence of moderate irritable 
bowel syndrome, with frequent episodes of bowel disturbance 
and abdominal distress; and a maximum rating of 30 percent 
for severe irritable bowel syndrome, with diarrhea, or 
alternating diarrhea and constipation, and more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Part 4, 
Diagnostic Code 7319 (2001).

As discussed above, the record shows that the veteran is on a 
diet and medication to control his Crohn's disease, that his 
weight is stable, that there are normal bowel sounds, and 
that his only complaints related to this service-connected 
disability are of an occasional flare up manifested by 
diarrhea, with no pain.  The diagnosis has been accordingly 
listed as "Crohn's disease, controlled with occasional 
flare."  Thus, it is not shown, nor has the veteran claimed, 
that his service-connected Crohn's disease is currently 
productive of more than moderate symptoms so as to warrant a 
rating higher than 10 percent under either diagnostic code 
7319 or 7323.  In view of this finding, the Board concludes 
that the schedular criteria for a disability evaluation in 
excess of 10 percent for Crohn's disease are not met.

Entitlement to a compensable disability evaluation for peptic 
ulcer disease

The veteran has expressed his disagreement with the March 
1999 rating decision which denied his claim for a compensable 
rating for his service-connected peptic ulcer disease.  As 
was the case with the issue of entitlement to an increased 
rating for Crohn's disease, the veteran has not expressed 
specific contentions regarding this issue, but has 
nevertheless perfected its appeal by indicating, in his 
December 1999 VA Form 9, that he wished to appeal "all of the 
issues listed on the Statement of the Case" that was issued 
in November 1999.

The service-connected peptic ulcer disease is currently 
rated, by analogy, under Diagnostic Code 7305 of the 
Schedule, which addresses duodenal ulcers and provides for a 
10 percent rating when the ulcer is productive of mild 
symptoms, with recurring symptoms occurring once or twice a 
year; a 20 percent rating for moderate symptoms, with 
recurring episodes of severe symptoms occurring two or three 
times a year, averaging 10 days in duration, or with 
continuous moderate manifestations; a 40 percent rating for 
moderately severe symptoms, less than severe, but with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration, at least four or more times a year; and a 
maximum rating of 60 percent for severe symptoms, with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, and manifestations 
of anemia and weight loss productive of definite impairment 
of health.  38 C.F.R. § 4.114, Part 4, Diagnostic Code 7305 
(2001).

A noncompensable rating is currently in effect for the 
service-connected peptic ulcer disease, pursuant to the 
provisions of 38 C.F.R. § 4.31 (2001), which essentially 
provides for such a rating when there is not enough 
symptomatology to fulfill the criteria for the minimum 
compensable rating.

As discussed above, the veteran has indicated that, since his 
initial diagnosis of peptic ulcer disease in 1977, with 
vagotomy, he has had "no problems," his medical examination 
has been negative as to any active symptoms of this 
disability, and the diagnosis has accordingly been listed as 
"[p]eptic ulcer disease, currently no problems."  Thus, it is 
not shown, nor has the veteran claimed, that the service-
connected peptic ulcer disease is currently symptomatic so as 
to warrant a compensable rating.  In view of this finding, 
the Board concludes that the schedular criteria for a 
compensable disability evaluation for peptic ulcer disease 
are not met.

Extra-schedular rating

Finally, the Board notes that VA regulations also provide 
that, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2001).  
"The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2001).

In this particular case, the record shows that the RO has not 
made a determination as to whether referral of the two above 
increased rating issues for extra-schedular evaluation 
pursuant to § 3.321(b)(1) is appropriate.  A remand is, 
however, unnecessary, as the record shows no evidence of an 
exceptional or unusual disability picture that would warrant 
such extraordinary action (i.e., there is no evidence of any 
recent periods of hospitalization, or marked interference 
with employment as a direct result of either medical 
condition).


ORDER

1.  The claim of entitlement to a disability evaluation in 
excess of 10 percent for Crohn's disease is denied.

2.  The claim of entitlement to a compensable disability 
evaluation for peptic ulcer disease is denied.


REMAND

Entitlement to service connection for osteoarthritis of the 
legs and Guillain-Barre syndrome, claimed as secondary to 
service-connected Crohn's disease, and entitlement to a 
disability evaluation in excess of 10 percent for 
hypertension

The veteran contends that his diagnosed osteoarthritis of the 
legs and Guillain-Barre syndrome are both causally related to 
service, and that his service-connected hypertension should 
be rated higher than 10 percent due to its current severity.  
These three issues need additional development.  In 
particular, it is noted that a medical opinion on the 
etiology of the osteoarthritis of the legs and Guillain-Barre 
syndrome has yet to be obtained, and that a medical 
examination of the veteran's hypertension is also needed, in 
order to clarify the current severity of this service-
connected condition.  On remand, the RO should also obtain 
any additional records reflecting the reported ongoing VA 
outpatient medical treatment for the veteran's hypertension.  
(The more recent VA outpatient medical records in the file 
were dated in March 2000.)

Accordingly, the above three issues are remanded for the 
following additional development:

1.  The RO should secure, and make part 
of the record, the evidence reflecting VA 
outpatient medical treatment between 
March 2000 and the present time.

2.  The veteran should then be afforded a 
VA medical examination for purposes of 
clarifying the nature and etiology of the 
claimed Guillain-Barre syndrome and 
osteoarthritis of the legs.  The claims 
folders must be reviewed by the examiner 
prior to the examination, and the 
examiner should specifically note in the 
report that the entire record has been 
reviewed. 

The examiner should be asked to review 
the pertinent evidence in the veteran's 
claims folders.  The examiner should 
order any necessary studies and/or tests, 
examine the veteran, and render a medical 
examination report containing his or her 
opinion as to whether the veteran 
currently has residuals of Guillain-Barre 
syndrome and/or osteoarthritis of the 
legs.  If the answer to this question is 
in the affirmative, the examiner should 
also express an opinion, for each such 
diagnosis, as to whether it is more 
likely, less likely, or as likely as not 
that it is etiologically related to 
service.

The examiner should be asked to report 
all findings, and the basis for his or 
her opinions and conclusions, in as much 
detail as possible in the medical 
examination report.

3.  The veteran should also be afforded a 
VA medical examination with the purpose 
of clarifying the current severity of the 
service-connected hypertension.  The 
claims folders must be reviewed by the 
examiner prior to the examination, and 
the examiner should specifically note in 
the report that the entire record has 
been reviewed. 

The examiner should be asked to review 
the pertinent evidence in the veteran's 
claims folders.  The examiner should 
order any necessary studies and/or tests, 
examine the veteran, and render a medical 
examination report containing his or her 
assessment of the current severity of the 
veteran's hypertension, as well as a list 
of several blood pressure readings.  

The examiner should be asked to report 
all findings, and the basis for his or 
her opinions and conclusions, in as much 
detail as possible in the medical 
examination report.

4.  Once all the above development has 
been accomplished, the RO should review 
the veteran's claims files and ensure 
that all newly-obtained evidence has been 
made part of the record, and that all 
notification and development action 
required by the VCAA and its implementing 
regulation has been completed. 

5.  Thereafter, the RO should re-
adjudicate the three claims hereby being 
remanded.  If, upon re-adjudication, 
either of the benefits sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all 

relevant actions taken on the appealed 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby advised that failure to report for any scheduled 
examination may result in the denial of a claim, or claims.  
38 C.F.R. § 3.655 (2001).

The veteran is further advised that he has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



